Notice of Allowance

Response to Arguments

Applicant’s arguments filed on February 3, 2021, with respect to claim(s) 1 have been fully considered [see applicant’s arguments pg. 7 last four paragraphs, pg. 8 first three paragraphs]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Kopchik on March 11, 2021.

The application has been amended as follows: 

Claim 1 (Currently Amended) A gas meter management system comprising: 
a first gas meter that is installed in a residence, the first gas meter including a flow rate measurer; and 
first gas meter, the center device including a display, and the plurality of information obtained by the first gas meter including (i) flow rate information obtained by the flow rate measurer of the first gas meter and (ii) a gain of the flow rate measurer of the first gas meter, 
wherein the center device is configured to manage the plurality of information obtained by the first gas meter and positional information indicating a position of the first gas meter, 
according to an arbitrary selection of an administrator of the center device, the center device is configured to display the positional information of the first gas meter and the plurality of information obtained by the first gas meter together with the position of the first gas meter on a map, 
the center device is configured to display gains of flow rate measurers of a plurality of gas meters installed in a plurality of residences in a region using a common gas pipe, the first gas meter being included in the plurality of gas meters, and the displayed gains of the flow rate measurers of the plurality of gas meters including the gain of the flow rate measurer of the first gas meter, 
the center device is configured to determine an abnormal gas meter from among the plurality of gas meters, the abnormal gas meter being determined based on an abnormal gain from among the gains of the flow rate measurers of the plurality of gas meters, and 
the center device is configured to display a position of the abnormal gas meter.  

Claim 3 (Currently Amended) The gas meter management system according to claim 1, wherein 
the first gas meter includes an abnormality determination unit that determines whether or not a gas flow rate has an abnormality based on the flow rate information obtained by the flow rate measurer of the first gas meter, the abnormality determination unit being configured to deliver abnormality 2determination information when the abnormality determination unit determines that the gas flow rate has the abnormality, and 
the center device is configured to display the abnormality determination information at the position of the first gas meter on the map, the abnormality determination information being obtained from the first gas meter.  

Claim 4 (Currently Amended) The gas meter management system according to claim 1, wherein 
the first gas meter includes a shutoff unit that shuts off gas, and the plurality of information obtained by the first gas meter includes shutoff information indicating whether or not the shutoff unit shuts off gas, and 
the center device is configured to display the shutoff information obtained from the first gas meter at the position of the first gas meter on the map.  

Claim 5 (Currently Amended) The gas meter management system according to claim 1, wherein 
first gas meter includes a seismic intensity measurer that detects seismic intensity, and the plurality of information obtained by the first gas meter includes seismic intensity information obtained by the seismic intensity measurer, and 
the center device is configured to display the seismic intensity information obtained from the first gas meter at the position of the first gas meter on the map.  

Claim 6 (Currently Amended) The gas meter management system according to claim 1, wherein 
the center device is configured to extract, based on flow rate information obtained from the flow rate measurers of the plurality of gas meters and the gains of the flow rate measurers of the plurality of gas meters, one or more gas meters each determined as having an abnormality from among the plurality of gas meters, and 
3the center device is configured to determine and display an optimal order of the one or more gas meters as a route on the map.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claim 1, Tamura et al. (JP-2000/285338A) teaches a gas meter management system comprising a gas meter that is installed in a residence [fig. 1 element 1, par. 0001, par. 0004, par. 0025 L. 1-3]. Tamura further that the system comprises a center device that collects a plurality of information obtained by the gas meter [fig. 1 elements 2 and 3, par. 0025, par. 0032, par. 0037 L. 1-5, par. 0038 L. 2-6].
Malik et al. (US-7,013,240) teaches transmitting gain information of a meter [col. 4 L. 11-19, col. 7 L. 11-13, L. 17-20, L. 34-40 and L. 53-55].
However, the prior art does not teach by either anticipation or combination the following limitation: the center device is configured to determine an abnormal gas meter from among the plurality of gas meters, the abnormal gas meter being determined based on an abnormal gain from among the gains of the flow rate measurers of the plurality of gas meters, and the center device is configured to display a position of the abnormal gas meter.  

In regards to claim 10, the claim is allowed for the same reasons provided for claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685